          Case 7:17-cr-00089-CS Document 896 Filed 11/21/19 Page 1 of 1


                           FREEMAN, NOOTER & GINSBERG
                                       ATTORNEYS AT LAW
LOUIS M. FREEMAN                                                            75 MAIDEN LANE
THOMAS H. NOOTER                                                               SUITE 503
LEE A. GINSBERG                                                            NEW YORK, N.Y. 10038
   _________                                                                     _________

                                                                                    _____
NADJIA LIMANI                                                                 (212) 608-0808
OF COUNSEL                                                                TELECOPIER (212) 962-9696
    _________                                                             E-MAIL: FNGLAW@AOL.COM
CHARLENE RAMOS                                                               WWW.FNGLAW.COM
OFFICE MANAGER



                                      November 21, 2019

BY ECF
Honorable Cathy Seibel
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, NY 10601


                           Re: United States v. Christopher Londonio
                                        17 CR 89 (CS)

Dear Judge Seibel:

       We write to request that the Court authorize the second case budget nunc pro tunc to
January 2, 2019.

        Early last year, we submitted an initial case management and budget spreadsheet to Jerry
Tritz for work to be performed in this matter. The budget was approved by Your Honor on
February 21, 2018 and by the Circuit on March 21, 2018.

        Pursuant to the initial budget, from March 21, 2018 until January 2, 2019, Lee Ginsberg,
along with our associate Nadjia Limani, our paralegal Eli Salamon-Abrams and our appointed
investigator Gerard Gardner performed services related to the effective representation of Mr.
Londonio.

       On January 2, 2019, I was appointed to replace Lee Ginsberg in this matter. On June 5,
2019, we submitted a supplemental case management and budget spreadsheet to Jerry Tritz,
which was approved by Your Honor on June 24, 2019 and the Circuit Court on July 3, 2019. We
now write to request that this supplemental budget be authorized nunc pro tunc to January 2,
2019, the date of my appointment.


                                                           Respectfully Submitted,

                                                           /s/ Louis M. Freeman
                                                           Louis M. Freeman
